TEIMBLE, J.
(dissenting) — It may be that the probate court has jurisdiction to take the affirmative step or action plaintiff asked to be taken herein; and yet it is difficult for me to escape the conviction that, as to the estate and those interested therein, the matter sought to be adjudicated, is, in effect, a reformation of the judgment in the circuit court so as to make it a judgment against William Floyd Skinner instead of what it purports to be, a judgment against John Skinner. This is, in reality, what is sought to be done, no matter what we call it nor the terms we may use in describing it. And this affirmation step must first be taken, for without it there is no authority for classifying a judgment against John Skinner as a demand against the estate of William Floyd Skinner, deceased. And I very gravely question the wisdom or the validity of the course whereby a judgment appearing upon the records of the circuit court as against one man can in another and a different court, the court of probate, be declared to be, in fact and in reality, a judgment against another man who is now dead. It would seem *430that the court where the judgment was rendered should be the forum wherein to establish the fact that the judgment stands in the wrong name and is in reality a judgment against a man of another name. In this "way we can avoid the situation where one court, the circuit court, has on its records a judgment against one man which the probate court says is á judgment against another man. Practically, and in effect, this is what is done no matter if we do attempt to get around it by saying that it is the same man, but only different names. The two may not be the same; the presumption is they are not; and even if they are the same, it would seem that the proper court to adjudicate and establish that fact is the court in which the judgment was rendered.